Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 06/28/2022 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert C. Netter, Jr. on 08/03/2022.

4.	The application has been amended as follows: 

In the claims:

Claims 1, 12, 88-90 and 97 have been replaced with the following amended claims:

Claim 1 (Currently Amended): An antibody or an antigen-binding fragment thereof with binding specificity for domain 2 of human CD137 wherein the antibody or antigen-binding fragment is a CD137 agonist and is capable of inhibiting the binding of reference antibody '1630/1631' to human CD137, and wherein the antibody or antigen-binding fragment comprises: i) a) a heavy chain CDR1 sequence with the consensus sequence G, F, T/N, F, G, Y, S, Y (SEQ ID NO: 31); b) a heavy chain CDR2 sequence with the consensus sequence I, G, S, G/T, S, S, Y/H, T (SEQ ID NO: 32); and c) a heavy chain CDR3 sequence with the sequence ARVYSSPGIDY (SEQ ID NO: 5); and[[/or]] ii) a) a light chain CDR1 sequence with the consensus sequence Q, S, I, S/G, S, Y/T (SEQ ID NO: 33); b) a light chain CDR2 sequence with the consensus sequence A/G, A, S (SEQ ID NO: 34); and c) a light chain CDR3 sequence with the sequence QQYYTWVPFT (SEQ ID NO: 8).

Claim 12 (Currently Amended): An antibody or antigen-binding fragment thereof according to Claim 1 comprising: a) an intact antibody; or b) an antigen-binding fragment selected from the group consisting of Fv fragments, and Fab-like fragments

Claims 88-90. (Canceled).

Claim 97 (Currently Amended): An antibody or antigen-binding fragment thereof according to Claim 12, wherein said intact antibody is an IgGl, IgG2, IgG3 or IgG4 antibody; wherein said Fv fragment is a single chain Fv or disulphide-bonded Fv; wherein said Fab-like fragment is a Fab fragment, Fab' fragment, or F(ab)2 fragment

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Claims 1-3, 6, 8, 12, 16, 22, 30, 37, 45, 49, 51, 53, 77 and 97-99 have been allowed.

7.	Claims 1-3, 6, 8, 12, 16, 22, 30, 37, 45, 49, 51, 53, 77 and 97-99 have been renumbered as claims 1-18 respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642